Blandford, J.
1. Whether section 2967 of the Code, which provides that “ no action for a^tort shall abate by the death of either party where the wrong doer received any benefit from the tort complained of,’1 applies to actions of libel and slander or not. Quere ?
2. If libel and slander be so included, the benefit which will cause an action therefor to survive the death of the plaintiff must be one flowing immediately from the tort, and not one derived from other things not connected with such tort. Where the benefit was alleged to have arisen from profits derived from the sale of a certain medicine by reason of the publication of the libel, this was not sufficient.
(a) This differs from the case in 56 Ga., 159.
Judgment reversed.